Sullivan, J. (dissenting).
Inasmuch as I find that the language of the Flammable Fabrics Act (15 USC § 1191 et seq. [hereinafter the Act]) expressly preempts the common-law claims in this case, I would affirm the order awarding summary judgment in favor of the defendants.
It is clear that the original version of the Act, enacted in 1953, contained a specific flammability standard which remains largely unchanged today. As my colleagues in the majority correctly observe, there is no dispute that the garment at issue in this case complied with the applicable flammability standard. While the 1953 version of the Act contained no preemptive language, such language was added by a 1967 amendment for the purpose of establishing uniform flammability standards *167throughout the Nation. Accordingly, as so amended, the Act stated that it was intended "to supersede any law of any State or political subdivision thereof inconsistent with its provisions” (Pub L 90-189, § 10, adding Flammable Fabrics Act [US Stat 111] § 16, 81 US Stat 568, 573-574 [emphasis supplied]). The preemptive provision was amended in 1976 to its current text, which provides in relevant part as follows: "whenever a flammability standard or other regulation for a * * * product is in effect under this Act, no State or political subdivision of a State may establish or continue in effect a flammability standard or other regulation for such * * * product if the standard or other regulation is designed to protect against the same risk of occurrence of fire * * * unless the State or political subdivision standard or other regulation is identical to the Federal standard or other regulation” (15 USC § 1203 [a] [emphasis supplied]). Hence, not only did the 1976 amendment replace the word "law” with the phrase "standard or other regulation”, as noted by the majority, but it also required that any State standard or regulation would be invalid unless it was "identical” to the Federal standard or regulation. Unlike the majority, I find that the 1976 amendment broadened rather than narrowed the preemptive sweep of the Act and that the quoted provision bars not only the legislative enactment of statutes and the administrative promulgation of regulations governing flammability criteria, but the common-law claims asserted by the plaintiffs as well.
We need look no further than the decision of the United States Supreme Court in Medtronic, Inc. v Lohr (518 US —, 116 S Ct 2240) in determining the preemptive effect of the current version of the Act. In Medtronic, Inc. v Lohr (supra), the Supreme Court was required to construe a preemption provision contained in the Medical Device Amendments of 1976 (hereinafter the MDA), which provided in part:
"no State or political subdivision of a State may establish or continue in effect with respect to a device intended for human use any requirement—
"(1) which is different from, or in addition to, any requirement applicable under this Act to the device” (21 USC § 360k [a] [emphasis supplied]).
In interpreting the foregoing language, a majority of the Court found that the scope of preemption would include State common-law claims, at least to the extent those common-law claims "required” medical device manufacturers to comply with common-law duties which were different from the require*168ments of the MDA. Indeed, Justice O’Connor, concurring in part and dissenting in part in an opinion in which three other Justices joined, reasoned that "state common-law damages actions operate to require manufacturers to comply with common-law duties” (Medtronic, Inc. v Lohr, supra, 518 US, at —, 116 S Ct, at 2262) and therefore that the plain language of the statute "clearly pre-empts any state common-law action that would impose a requirement different from, or in addition to, that applicable under the [Federal legislation]—just as it would pre-empt a state statute or regulation that had that effect” (Medtronic, Inc. v Lohr, supra, 518 US, at —, 116 S Ct, at 2263). Writing separately, Justice Breyer expressed his agreement with the foregoing portion of Justice O’Connor’s opinion, and further observed that "[o]ne can reasonably read the word 'requirement’ [in the preemption statute] as including the legal requirements that grow out of the application, in particular circumstances, of a State’s tort law” (Medtronic, Inc. v Lohr, supra, 518 US, at —, 116 S Ct, at 2259).
I find no appreciable distinction in preemptive effect between the use of the term "requirement” in the MDA and the use of the word "standard” in the section of the Flammable Fabrics Act at issue here. The plaintiffs’ common-law claims essentially are grounded on the premise that the garment in this case was not sufficiently resistant to fire. However, since the garment complied with the flammability standard of the Act, the plaintiffs’ common-law claims constitute an attempt to impose a greater flammability standard upon the defendants than the Federal Act requires. Therefore, following the rationale of the majority in Medtronic, Inc. v Lohr (supra), those common-law claims are preempted by the plain language of the statute, which precludes the establishment of any flammability standard which is not identical to the Federal standard. Similarly, I find unpersuasive the attempt by my colleagues in the majority to distinguish Medtronic, Inc. v Lohr (supra) from this case on the basis that the preemption provision herein contains the additional language "or other regulation”. While the employment by the United States Congress of the term "regulation” certainly suggests an intention to preempt affirmative State and local enactments governing flammability, it in no way detracts from the broad preemptive scope of the word "standard” which encompasses State common-law claims as well.
I have considered the plaintiffs’ remaining arguments in opposition to preemption and find them to be without merit. Accordingly, I vote to affirm the order appealed from.
*169Rosenblatt, J. P., O’Brien and. McGinity, JJ., concur in a Per Curiam opinion; Sullivan, J., dissents in a separate opinion
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, and the complaint is reinstated.